 

LOCK-UP AGREEMENT

 

October 24, 2014

 

Each Purchaser referenced below:

 

  Re: Share Exchange Agreement, dated as of October 24, 2014 (the “Exchange
Agreement”), between BioPower Operations Corporation, a Nevada corporation (the
“Company”) and the exchangor signatories thereto (each, a “Exchangor” and,
collectively, the “Exchangors”)

 

Gentlemen:

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2 of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
twenty-four (24) months subsequent to the Closing (such period, the “Restriction
Period”), the undersigned will not offer, sell, contract to sell, hypothecate,
pledge or otherwise dispose of (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of common stock or common stock equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”).

 

Notwithstanding the foregoing, the undersigned may transfer the Securities he
owns (i) as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein or (ii) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the undersigned, provided that the trustee of the trust agrees to be
bound in writing by the restrictions set forth herein, and provided further that
any such transfer shall not involve a disposition for value. For purposes of
this Letter Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. Beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. In
order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.

 

 

 

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned. This Letter Agreement shall be construed and enforced in accordance
with the laws of the State of Florida without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of Florida and the Broward County, Florida Circuit Court for the
purposes of any suit, action or proceeding arising out of or relating to this
Letter Agreement, and hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper.

 

The undersigned hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. The
undersigned hereby waives any right to a trial by jury. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The undersigned agrees and understands that this Letter
Agreement does not intend to create any relationship between the undersigned and
each Purchaser and that each Purchaser is not entitled to cast any votes on the
matters herein contemplated and that no issuance or sale of the Securities is
created or intended by virtue of this Letter Agreement.

 

By its signature below, the Transfer Agent hereby acknowledges and agrees that,
in respect of this Letter Agreement, it has placed an irrevocable stop transfer
instruction on all Securities beneficially owned by the undersigned until the
end of the Restriction Period.

 

This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers. Further,
by its signature below, the Company shall cause any future officers and
directors appointed after the date hereof (other than any Board Appointee (as
defined in the Purchase Agreement)) to execute a lock-up agreement on
substantially the terms hereunder.

 

*** SIGNATURE PAGE FOLLOWS ***

 

2

 

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

    Signature           Print Name           Position in Company       Address
for Notice:                           Number of shares of Common Stock      

 

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 

BIOPOWER OPERATIONS CORPORATION         By:     Name:     Title:    

 

3

 



